Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/28/22 is acknowledged. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/22.
Applicant's election with traverse of Species III in the reply filed on 6/28/22 is acknowledged.  The traversal is on the ground(s) that Examiner failed to provide reasons, besides mere conclusory statements, as to why each invention is independent or distinct, and Applicant failed to provide why there would be serious burden.  This is not found persuasive because per MPEP 1850, in order to determine whether unity of invention is present amongst a claim set, no burden is required to be shown (note that the present application is a 371 application). Also, Applicant clearly noted differences among the species in the previous action. Because Claim 1 is known in the prior art (See rejection above), the species are shown to lack a common technical feature, and are shown to lack unity of invention a posteriori, see MPEP 1850(II). Claims 2, 3, 5, 6, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being non allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/28/22.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the knife tip of claims 1-8 does not have a related reference figure in the specification nor in the figures. Thus, it is not clear what this part is in the figures.  It appears that the knife tip if the part of the knife body 35 that comprises a cutting edge and follows the protrusion 37.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “control device” in claims 1-8.
With regard to the term “control device”, in claims 1-2, 5-6, and 7:
first, the term “control” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “device”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “device” preceding the generic placeholder describes the function, not the structure, of the control device.  In paragraph 0029 the control device is noted to be a CPU and a ROM/RAM apparatus.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations of Claims 1-8, regarding a “drive device” is not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the limitations recite sufficient structure to perform the recited function.  Specifically, a drive is a type of structure.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the same direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Because no direction has previously been delimited.  Because a direction has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.  Also, The limitation of Claim 1, reading: “slotter knife that is provided to rotate in the same direction as a transfer direction of a sheet being transferred” is indefinite.  For example, if a sheet is transferred in both a forward and backward direction, does the slotter knife need to move in both of these directions for the claim to be met?  Or would it be sufficient if the slotter knife only move in one of these directions for the claim to be met?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20180029244 Yamamuro, in view of USPGPUB 20180333932, Ronquist.
Regarding Claim 1 Yamamuro discloses a slotter device comprising: 
a slotter knife (fig 7, slotter knife 112) that is provided to rotate in the same direction as a transfer direction of a sheet S being transferred through a transfer passage (see rotational and directional arrows in fig 7) and includes, on an outer circumference thereof, a knife tip (see annotated fig 7 below) for forming a notch groove in the sheet (par 0012); 
a protrusion portion (see annotated fig 7 below) that is provided to protrude outward from the knife tip on one end portion of the slotter knife (see annotated fig 7 below) and cuts an end portion of the notch groove by piercing the sheet (par 0012); 
a drive device that rotationally drives the slotter knife (par 0021); 
wherein a relative relationship between a circumferential speed of the slotter knife and a transfer speed of the sheet is controlled such that the protrusion portion does not interfere with the end portion of the notch groove at least when the protrusion portion comes out of an upper surface of the sheet (par 0048, and fig 6, where it is shown that at the ends of the grooves there are no deformities which vary the groove shape; thus the protrusions that help to make the grooves do not interfere with the end portion of the notch grooves when the protrusion comes out of the grooves).
Yamamuro lacks a control device that controls a relative relationship between a circumferential speed of the slotter knife and a transfer speed of the sheet  (claim 1). 
Ronquist discloses an arrangement for cutting paper board sheets, with rotating knife assemblies 10 thereon, like the rotating knife cardboard cutting assembly of Yamamuro and includes a control unit that controls the feed speed of a sheet  (par 0067) (and in doing so necessarily controls a relative relationship between a circumferential speed of the slotter knife and a transfer speed of the sheet), in order to adjust the feeding arrangement to different box sizes and/or shapes and control the machine for machine for setting desired type of boxes, size(s) etc.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamuro by including a control unit that controls a relative relationship between a circumferential speed of the slotter knife and a transfer speed of the sheet in order to adjust the feeding arrangement to different box sizes and/or shapes and control the machine for machine for setting desired type of boxes, size(s) etc as taught by Ronquist.  

Claims 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro, in view of Ronquist and in view of USPGPUB 20100236431, Roberts.
Regarding Claims 4 and 8, the Yamamuro device as modified by Ronquist discloses all the limitations of Claim 1 as discussed above.
Modified Yamamuro lacks wherein the control device performs the control by decreasing the circumferential speed of the slotter knife such that the circumferential speed of the protrusion portion becomes equal to or lower than the transfer speed of the sheet at least when the protrusion portion, which has pierced the sheet, comes out of the sheet (claim 4), and wherein the control device controls the circumferential speed of the slotter knife based on a speed increase and decrease pattern according to a length of the sheet in the transfer direction (claim 8).
Roberts discloses a rotary embossing machine in which a rotary embossing device (fig 15, 232) rotates in the same direction as a sheet feed direction to work on the sheet as the sheet passed under the rotary drum, and is thus analogous to the rotary sheet working drum of the present invention and of Yamamura, and includes the rotary embossing device being controlled by a servo control (par 0027) to decrease in speed of the rotary embossing drum in relation to the speed of the sheet being fed (par 0028), and controls the speed of the rotating drum in response to a sensed position of the sheet (which necessarily includes a length of the sheet).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yamamuro by including a control device to perform a control of the rotary cutter of Yamamura by decreasing the circumferential speed of the slotter knife in order to allow a user to not only control the feed sheet speed but also control a drum speed, and thus have greater control of the device overall.
Also, in making the modification above, the circumferential speed of the Yamamura protrusion portion could and would at certain controlled speeds becomes equal to or lower than the transfer speed of the sheet at least when the protrusion portion, which has pierced the sheet, comes out of the sheet (claim 4), and circumferential speed of the slotter knife would be based on a speed increase and decrease pattern according to a length of the sheet in the transfer direction, since this is necessarily included in controlling the speed of the rotary drum based on a positional sensing of the sheet (claim 8), 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20180370061, 2015036043, 5394779, 5174184, and 4805502 each disclose state of the art slotting machines and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724